Title: To Benjamin Franklin from Benjamin Franklin Bache, 25 October 1779
From: Bache, Benjamin Franklin
To: Franklin, Benjamin



My Dear grand PapaGeneve 25 octobre 1779
I am very glad that you write to me very often I pray you too continu it I am very sorry because I have not put the date to my letres but I will put it to the fust letre I have recived your print and accept it Mr Marignac has bought me a dictionary I am very glad that you will send my some books inglith the scolars have leave ventuige [the advantage?] Jexlaine(?) selecte historie profaine and writ it ad phedre’s fables the exercises of mister Mercier. My dear grandpapa tell my cosin that I can not write to him but wen I will have some time I will write to him I have nothing to say to you for the present.
I am your afectionaite son.
B. F. B.


J’ai reçu Mon cher grand papa la lettre que vous m’aves envoyée de mon cher papa elle m’a fait grand plaisir et si vous souhaites que je lui ecrive je lui ecrirai Me Cramer De Long a beaucoup de bontés pour moi je vais y coucher le samedi au soir et je viens le lundi matin Mr et Me Marignac vous presentent bien leurs respects Mr Marignac m’a mené ches Me Artaud qui ma fait beaucoup de politesses et m’a invité pour diner jeudi prochain. Je ne saurois vous dire, Mon cher grand papa, quel plaisir m’a fait votre portrait! c’est une obligation de plus que j’ai à Mon cousin, à qui je fais mille amitiès.

 
Notation: B. f. B. Geneve 25. Octbre. 1779.
